Order, Supreme Court, New York County (Joan B. Lobis, J.), entered April 13, 2007, which confirmed a special referee’s report finding, inter alia, that plaintiff is not entitled to a reduction in her child support obligations, unanimously affirmed, without costs.
Plaintiffs child support obligations were fixed in a March 1999 order entered on default. A motion by plaintiff five years later to vacate that order was denied in a July 2005 order finding that plaintiffs claim of lack of service was demonstrably false. Plaintiffs present claim to the contrary is conclusory and otherwise unavailing. To the extent plaintiff seeks a downward modification of child support based on the child’s own receipt of monthly Social Security disability payments, we note, as did the motion court, plaintiffs failure to submit a net worth statement as required by 22 NYCRR 202.16. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.